Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment and remarks filed on 07/06/2022.
Claims 1-8 are currently pending.
Claims 1-8 are currently amended. 

Allowable Subject Matter
Claims 1-8 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-8 are considered allowable because the prior art does not teach limitations including: 
“a virtual patch panel having a transfer function configured to control packet transfer between the first NIC and the second NIC, the transfer function being implemented by software executed by the processor, wherein the server is configured to distribute and transfer data in a packet input from the communication network to the first NIC, and from the first NIC to a target application after processing the data using the target function, and transmit a packet relevant to processing of the application from the first NIC to the communication network via the target function,” in addition to other claim limitations as recited, in various permutations, in independent claims 1, 5 & 7.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419